DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group I (claims 1-3) in the reply filed on June 05, 2020 is acknowledged. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Popovici et al. (US 9,594,176) in view of Kotake et al. (US 2006/0227211).

Regarding claims 1,12 and 15, Popovici et al. teach:
A tangible, non-transitory computer-readable medium configured to store instructions executable by a processor of an electronic device (Fig. 1; col. 1, lines 53-63) to: 
access a beam migration image of a subsurface target (col. 10, line 60 to col. 11, line 13); 
determine a decomposition criteria based on at least one of subsurface dip inclinations, subsurface dip azimuths, or a combination thereof (col. 4, lines 20-39); 
decompose the beam migration image into a plurality of partial images according to the decomposition criteria to provide various views of the subsurface target (col. 10, line 60 to col. 11, line 13; the image is decomposed by forming images from decomposed beam data), wherein the plurality of partial images are usable by seismic interpreters in exploration for hydrocarbons within the subsurface target (col. 10, lines 7-43; the decomposed images form a portion of the total image and are summed to form full image).
Further, with regard to claim 15, Popovici et al. teach a processor with a memory (see Fig. 1).
Popovici et al. do not explicitly teach determine a decomposition criteria based on subsurface dip inclinations and subsurface dip azimuths; decompose the beam migration image into a plurality of partial images according to the subsurface dip 
Kotake et al., similarly, teach a method for measuring position and orientation.  Specifically, Kotake et al. teach docomposing value using inclination and azimuth (paragraph [0052]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to use the inclination and azimuth, as taught by Kotake et al., in the decomposition of Popovici et al. in order to calculate the position and orientation of the image capturing device (taught by Kotake et al. at paragraph [0051]).

Regarding claims 2,13 and 16, Popovici et al. and Kotake et al. teach all the elements of claims 1,12 and 15, respectively, as detailed above.  Popovici et al. further teach a device wherein the plurality of partial images provide different, complimentary views of the subsurface target by enhancing particular structural dips (col. 10, lines 7-43 and col. 6, lines 47-58; multiple dips are used to highlight geological features).

Regarding claims 3,14 and 17, Popovici et al. and Kotake et al. teach all the elements of claims 2,13 and 16, respectively, as detailed above.  Popovici et al. further teach a device wherein the particular structural dips are defined by dip inclination ranges or dip azimuth ranges (col. 4, lines 20-39; col. 6, lines 47-58; the dip field is used for data decomposition).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY CHAD MORGAN whose telephone number is (571)270-7652.  The examiner can normally be reached on Mon, Wed-Fri 6-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/JCM/           Examiner, Art Unit 2864  

/JOHN E BREENE/           Supervisory Patent Examiner, Art Unit 2864